Citation Nr: 1520079	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for high cholesterol.

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for diabetes mellitus type II, to include as due to PTSD and toxic exposure.

5.  Entitlement to an increased disability rating for left shoulder dislocations, currently evaluated as 20 percent disabling.

6.  Entitlement to an initial increased disability rating for left shoulder arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2011, June 2013, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a July 2014 VA Form 9, the Veteran marked that he wanted a BVA hearing by live videoconference on all issues listed on the statement of the case and any supplemental statements of the case.  The Board will remand the Veteran's case to schedule a videoconference hearing at the Nashville, Tennessee RO.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before a Veterans' Law Judge at the Nashville, Tennessee RO.  Notify the Veteran and his representative of the date, time, and location of this hearing.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




